Citation Nr: 0915892	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for deep 
vein thrombosis and superficial vein thrombophlebitis of the 
right lower extremity, from the initial grant of service 
connection.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1943 to February 
1946, and from September 1950 to May 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 decision by 
the RO which denied service connection for blood clots of the 
lower extremities.  The Board remanded the appeal for 
additional development in December 2003, and December 2006.  
A hearing at the RO was held in October 2000, and at the RO 
before a member of the Board in March 2007.   In April 2007, 
the Board, in part, granted service connection for deep vein 
thrombosis and superficial vein thrombophlebitis of the right 
lower extremity.  

By rating action in May 2007, the RO implemented the Board 
decision and assigned a 10 percent evaluation for the right 
leg disability; effective from July 23, 1998, the date of 
receipt of the Veteran's original claim.  38 C.F.R. 
§ 3.400(b)(2).  The Veteran disagreed with the evaluation 
assigned giving rise to this appeal.  In March 2009, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

In the instant case, service connection for deep vein 
thrombosis of the right lower extremity was granted by the 
Board in April 2007, based primarily on a VA opinion to the 
effect that the disability was most likely due to a trauma to 
the right leg documented in the service treatment records.  
Other relevant evidence of record consists primarily of 
private medical reports from 1981 to 2005, including a July 
2005 diagnostic study which showed deep vein thrombosis of 
the tibial and gastrocnemius veins and superficial 
thrombophlebitis in the right lesser saphenous vein.  A 
private progress note of the same date showed no evidence of 
edema and only superficial phlebitis in the right leg; no 
other clinical findings were reported.  Other than the 
Veteran's testimony and letters concerning his right leg 
problems, the evidentiary record does not include any recent 
clinical findings or a physical description of the right leg 
disability.  

At the Travel Board hearing in March 2009, the Veteran 
testified that his right leg disability had worsened since he 
was granted service connection and that he sees his private 
doctor every couple of months.  However, the most recent 
private reports of record date back to 2005.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  Under the circumstances, the Board finds that 
current evidence of record is insufficient to address the 
merits of the claim for an increased rating and that 
additional examination is necessary prior to readjudication.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his right 
leg thrombosis since 2005.  After 
securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, including any VA 
treatment records from September 2006 to 
the present, and any private treatment 
records from July 2005 to the present, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the Veteran should be 
notified and so advised.  

2.  The Veteran should be afforded a VA 
vascular examination to determine the 
current severity of his deep vein 
thrombosis of the right leg.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All pertinent 
clinical findings should be reported in 
detail and all necessary studies, 
including those required to determine 
possible involvement of deep circulation 
(Perthes's and Trendelenburg's tests) 
should be performed.  The examiner should 
address the following:  

I.  Indicate the presence or absence 
of ulceration, subcutaneous 
induration, stasis pigmentation, 
eczema, scarring, discoloration, 
distortion, sacculation, and edema.  
Specifically, the examiner should 
indicate whether there is:

1) intermittent edema or aching 
and fatigue in the leg after 
prolonged standing or walking, 
with symptoms relieved by 
elevation of the extremity or 
compression hosiery.  

2) persistent edema, 
incompletely relieved by 
elevation of the extremity, 
with or without beginning 
stasis pigmentation or eczema.  

3) persistent edema and stasis 
pigmentation or eczema, with or 
without intermittent 
ulceration.  

4) persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and 
persistent ulceration.  

5) persistent ulceration; or 
massive board-like edema with 
constant pain at rest.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the Veteran's 
disabilities have been provided by the 
examiner and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).  

5.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

